Title: Hendrik Brouwer Chs. zoon to John Adams: A Translation, 31 March 1782
From: Brouwer, Hendrik, Chs. zoon
To: Adams, John



Rotterdam, 31 March 1782
To his Excellency

I pray you forgive me that I am so free as to address this letter of mine to you, to recall the love for my fatherland, what our forefathers have done to make themselves a free people, has confirmed in me and many right-thinking Dutchmen that the people of America were our closest brothers in virtue, so that it has become our obligatory duty to help support them in their oppression, many right-thinking businessmen, but yet nonetheless making up a minority, were inclined to this, then we could be strengthened, to our hearts’ sorrow not only a number of English effectively but an even greater group of Anglophile Dutchmen, or supporters of the English, however, notwithstanding the superior power against which we had to wrestle daily, to put the just war of the Americans against England in the clear light of day, by the thoughts of our forefathers, and that has removed from us the fear of never triumphing in the future.
We have thus persevered in our manner of thinking that we had intended to maintain, from the first moment that the disturbances between America and England began, we have risked seeing our houses, goods, and families plundered, by the fomenting of our opponents, if it proved possible to get the mob to support them in their interests, then a just God has provided in this, we thank the same Lord of all with downcast eyes, then with tears of joy that finally, against the will of those of evil intentions, we have reached our goal, a matter of such importance (without wanting to involve myself in politics) should have been accepted immediately, in my opinion, on the unjust declaration of war by England against us, nothing is more equal than its unnatural enemy, yea, God forbid causing damage also to so-called fellow believers and allies, and just now the greatest blow to them has been accomplished by declaring America a free people, this now having happened in Holland and Friesland against the desires of the nobility, I now do not doubt for a moment that it will be pushed through in all 7 provinces, God strengthen this healing work with his blessings and soften the hearts of those of another persuasion.
Forgive it that a heart bursting with satisfaction takes the liberty to congratulate your excellency on your recognition as minister plenipotentiary by Holland and Friesland, in a few days I hope I shall, with your excellency’s well-intentioned permission, be able to wish you happiness in person that the entire Union has recognized you as such.
My house had the pleasure, and my friends there present, have joined me in making a special honor to invite to my table the first Americans who have arrived here, at which meal the respectable Congress of the 13 United States was held in holy commemoration.
Personal interest should not lie closer to anyone’s heart than the well-being of his fatherland, or of his brothers who feel the same way, but my idea is that beyond private interest there is a reasonableness, that the appropriate opportunity should not be forgotten, to pluck the fruits, it is for that reason that I would like to introduce to your excellency some of my well-intentioned friends, we desire nothing more than an appropriate correspondence with solid houses of North America, we imagine that a share of preference is due us for our continuing zeal.
And we are prepared, with the ships and money that we have, to procure a profitable mutual trade. Enclosed you will find a note of the friends just mentioned, and we commend ourselves in your favorable consideration in America.
In case you find yourself in Rotterdam, might my house find itself benefited in being allowed to receive your excellency to my table, nothing would please me more, beyond the honor that is worth all respect, my sweet children and I would be especially tickled to spite the Anglophiles. I pray you forgive me that I am so free as to ask a reply, and having for my part sincerely said thanks to you for your very friendly letter to the group of businessmen here, I call myself with the obligatory respect and honor, your excellency’s humble and most obedient servant,

Hendrik Brouwer Chs. zoon

